Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adrian Lee (Reg. No. 42,785) on 5/12/2021.
IN THE CLAIMS OF THE AMENDMENT DATED 4/22/2021:
In claim 1, line 14 before “in”, “move” has been replaced with -- rotate --.
In claim 8, line 16 before “in”, “move” has been replaced with -- rotate --.
In claim 9, line 21 before “in”, “move” has been replaced with -- rotate --.









Allowable Subject Matter
3.	Claims 1-11, 13-14,16-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 9 of 4/22/21 amendment, and as modified by the attached examiner’s amendment, are patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a transport belt is configured to rotate in a first direction and a second direction opposite to the first direction, and a transport roller positioned at a retracted position when each single medium of a plurality of media is transported with the transport belt in the first direction, and the transport roller is positioned at a transporting position when the plurality of media in a superposed state are transported with the transport belt in the second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658